Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Koyanagi (US 2014/0062587 A1) in view of Kim (US 2011/0309519 A1).
Regarding independent claim 1: Koyanagi teaches (e.g., Figs. 3-12) a semiconductor chip stack, comprising: 
a first semiconductor chip ([0063]: 6-1); 
a second semiconductor chip ([0063]: 6-2) stacked on the first semiconductor chip; and
wherein the first semiconductor chip (6-1) includes a first logic layer ([0067]: layer 12 includes logic circuit elements 15/16/17) and a first semiconductor layer ([0065] and [0067]: layer 11 is a first semiconductor layer) on the first logic layer, 
the first semiconductor layer having plural first through-silicon transistors ([0065] and [0069]: V-1, V-2, V-3 and V-4 are through vias going through semiconductor layer 11 and semiconductor layer 11 includes transistors having source/drain and channel with the gate electrodes 13-6 to 13-10 located in the layer including the logic circuit 15/16/17) operable to selectively control the transmission of data from the first semiconductor chip ([0063], [0069], [0071] and [0073]: the first semiconductor chip 6-1; the wiring region 12 is a region where metal wiring lines such as a bit line are arranged, and terminals 13-1 to 13-5 that can be electrically connected to other chips) to the second semiconductor chip ([0063], [0069], [0071] and [0073]: the first semiconductor chip 6-1; the wiring region 12 is a region where metal wiring lines such as a bit line are arranged, and terminals 13-1 to 13-5 that can be electrically connected to other chips reside, selective control of transmission of data performed by selection circuit 17, [0067] and [0070]-[0072]) and having plural first through-silicon vias to convey control signals to the second semiconductor chip ([0069]-[0077]: signals are transmitted from first chip to second chip by means of through-silicon vias V1 to V4, 18-1 to 18-3).
Koyanagi does not expressly teach that the first logic layer having first programmable elements connected between a switching control block and the plural first through-silicon transistors with the first programmable elements being programmable to selectively pass transistor on or off signals to the plural first through-silicon transistors. 
However, in a product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent MPEP 2112.01.
Furthermore, Kim teaches (e.g., Fig. 3) a semiconductor chip stack, comprising: a first logic layer ([0052]-[0054] and [0061]-[0062]: logic layer is the layer including the logic elements as shown in Fig. 1, logic layer 110 includes logic elements multiplexers, [0053]), the first logic layer having first programmable elements ([0052]-[0054] and [0061]-[0062]: logic layer is the layer including the logic elements as shown in Fig. 1, logic layer 110 includes logic elements multiplexers, [0053]) connected between a switching control block ([0054]: 114) and a plural first through-silicon transistors ([0057]: 304-2) with the first programmable elements being programmable to selectively pass transistor on or off signals to the plural first through-silicon transistors being programmable to selectively pass transistor on or off signals to the plural first through-silicon transistors ([0053]-[0055] and [0060]-[0062]).
In a product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent MPEP 2112.01.
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Koyanagi, the first logic layer having first programmable elements connected between a switching control block and the plural first through-silicon transistors with the first programmable elements being programmable to selectively pass transistor on or off signals to the plural first through-silicon transistors, as taught by Kim, for the benefit of selectively controlling signal transmission through the integrated circuit and reduce the possibility of signal interference throughout the device.
Regarding claim 2: Koyanagi and Kim teach the claim limitation of the semiconductor chip stack of claim 1, on which this claim depends, comprising 
a third semiconductor chip (Koyanagi: [0073]: 6-3) stacked on the second semiconductor chip (Koyanagi: 6-2),
the second semiconductor chip includes a second logic layer (Koyanagi: [0067]: layer 12 in chip 6-3 includes logic circuit elements 15/16/17) and a second semiconductor layer ([0065] and [0067]: second semiconductor layer 11 in chip 6-2) on the second logic layer, 
the second semiconductor layer having plural second through-silicon transistors (Koyanagi: [0065] and [0069]: V-1, V-2, V-3 and V-4 are second through vias going through semiconductor layer 11 and semiconductor layer 11 includes transistors having source/drain and channel with the gate electrodes 13-6 to 13-10 located in the layer including the logic circuit 15/16/17 in chip 6-2) operable to selectively control the flow of data from the second semiconductor chip to the third semiconductor chip (Koyanagi: [0063], [0069], [0071] and [0073]: the second semiconductor chip 6-2; the wiring region 12 is a region where metal wiring lines such as a bit line are arranged, and terminals 13-1 to 13-5 that can be electrically connected to other chips; selective control of flow performed by selection circuit 17, [0067] and [0070]-[0072]) and having plural second through-silicon vias to convey control signals to the third semiconductor chip (Koyanagi: [0069]-[0077]: signals are transmitted third semiconductor chip 6-3 by means of through-silicon vias V1 to V4, 18-1 to 18-3 in second chip 6-2).
Regarding claim 3: Koyanagi teaches the claim limitation of the semiconductor chip stack of claim 2, on which this claim depends,
wherein the first through-silicon transistors and the second through-silicon transistors comprise through-silicon field effect transistors (Koyanagi: [0063], [0065]: the first through-silicon transistors and the second through-silicon transistors comprise through-silicon field effect transistors, [0085]).
Regarding claim 4: Koyanagi teaches the claim limitation of the semiconductor chip stack of claim 1, on which this claim depends,
wherein the first semiconductor chip comprises a switching control logic block operable to deliver transistor on or off signals to the first through-silicon field effect transistors and the second through-silicon field effect transistors (Koyanagi: [0070], [0086], [0089] and [0130]: selection circuit 17 control the switching on or off of transistors in the semiconductor layer transistors;; the switching control 17 and circuit 16/15 include the switching control logic and perform the switching selection and deliver transistor on or off signals [0067] and [0070]-[0072] perform the switching selection and deliver transistor on or off signals [0067] and [0070]-[0072]).
In the alternative, should the “through-silicon transistor’ mean a via through the transistor, the rejection below is in order:
Claims 1-4 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Koyanagi (US 2014/0062587 A1) in view of Kim (US 2011/0309519 A1) and Feil et al. (US 2019/0267362 A1).
Regarding independent claim 1: Koyanagi teaches (e.g., Figs. 3-12) a semiconductor chip stack, comprising:
a first semiconductor chip ([0063]: 6-1);
a second semiconductor chip ([0063]: 6-2) stacked on the first semiconductor chip; and 
wherein the first semiconductor chip (6-1) includes a first logic layer ([(0067]: layer 12 includes logic circuit elements 15/16/17) and a first semiconductor layer ([0065] and [0067]: layer 11 is a first semiconductor layer) on the first logic layer,
the first semiconductor layer having plural first through-silicon transistors ([O065] and [0069]: V-1, V-2, V-3 and V-4 are through vias going through semiconductor layer 11 and semiconductor layer 11 includes transistors having source/drain and channel with the gate electrodes 13-6 to 13-10 located in the layer including the logic circuit 15/16/17) operable to selectively control the transmission of data from the first semiconductor chip ([0063], [0069], [0071] and [00793]: the first semiconductor chip 6-1; the wiring region 12 is a region where metal wiring lines such as a bit line are arranged, and terminals 13-1 to 13-5 that can be electrically connected to other chips) to the second semiconductor chip ([0063], [0069], [0071] and [0073]: the first semiconductor chip 6-1; the wiring region 12 is a region where metal wiring lines such as a bit line are arranged, and terminals 13-1 to 13-5 that can be electrically connected to other chips reside, selective control of transmission of data performed by selection circuit 17, [0067] and [0070]-[0072]) and having plural first through-silicon vias to convey control signals to the second semiconductor chip ([0069]-[0077]: signals are transmitted from first chip to second chip by means of through-silicon vias V1 to V4, 18-1 to 18-3).
Koyanagi does not expressly teach that the first logic layer has first programmable elements connected between a switching control block and the plural first through-silicon transistors with the first programmable elements being programmable to selectively pass transistor on or off signals to the plural first through-silicon transistors. 
However, in a product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent MPEP 2112.01.
Furthermore, Kim teaches (e.g., Fig. 3) a semiconductor chip stack, comprising: a first logic layer ([0052]-[0054] and [0061]-[0062]: logic layer is the layer including the logic elements as shown in Fig. 1, logic layer 110 includes logic elements multiplexers, [0053]), the first logic layer having first programmable elements ([0052]-[0054] and [0061]-[0062]: logic layer is the layer including the logic elements as shown in Fig. 1, logic layer 110 includes logic elements multiplexers, [0053]) connected between a switching control block ([0054]: 114) and a plural first through-silicon transistors ([0057]: 304-2) with the first programmable elements being programmable to selectively pass transistor on or off signals to the plural first through-silicon transistors being programmable to selectively pass transistor on or off signals to the plural first through-silicon transistors ([0053]-[0055] and [0060]-[0062]).
In a product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent MPEP 2112.01.
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Koyanagi, the first logic layer has first programmable elements connected between a switching control block and the plural first through-silicon transistors with the first programmable elements being programmable to selectively pass transistor on or off signals to the plural first through-silicon transistors, as taught by Kim, for the benefit of selectively controlling signal transmission through the integrated circuit and reduce the possibility of signal interference throughout the device.
Should the limitation “through-silicon transistors” intended to mean a via through a transistor, Feil teaches this limitation as shown below:
Feil teaches (e.g., Figs. 1-2) a semiconductor chip comprising a transistor ([0042]), Feil further teaches through-silicon transistors ([0084], [0087] and [0098]: transistor 33 includes a through via, [0087)).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Koyanagi, the through-silicon transistor as taught by Feil, for the benefit of reducing the wiring length form the source/drain electrodes and thus increasing signal speed and device performance.
Kim teaches (e.g., Fig. 3) a semiconductor chip stack, comprising: a first logic layer ([0061]-[0062]: transmission gates 304 are programmed with a control signal 312 by controller 114 functioning as a logic layer),
the first logic layer having first programmable elements being programmable to selectively pass transistor on or off signals to the plural first through-silicon transistors ([0060]-[0062]: transmission gates are formed of transistors that selectively pass on or off signals; the transmission gates are connected to through-silicon 104-1 to 104-4).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Koyanagi, the first logic layer having first programmable elements being programmable to selectively pass transistor on or off signals to the plural first through-silicon transistors, as taught by Kim, for the benefit of selectively controlling signal transmission through the integrated circuit and reduce the possibility of signal interference throughout the device.
Regarding claim 2: Koyanagi, Kim and Feil teach the claim limitation of the semiconductor chip stack of claim 1, on which this claim depends, comprising
a third semiconductor chip (Koyanagi: [0073]: 6-3) stacked on the second semiconductor chip (6-2),
the second semiconductor chip includes a second logic layer (Koyanagi: [0067]: layer 12 in chip 6-2 includes logic circuit elements 15/16/17) and a second semiconductor layer (Koyanagi: [0065] and [0067]: second semiconductor layer 11 in chip 6-2) on the second logic layer,
the second semiconductor layer having plural second through-silicon transistors (Koyanagi: [0065] and [0069]: V-1, V-2, V-3 and V-4 are second through vias going through semiconductor layer 11 and semiconductor layer 11 includes transistors having source/drain and channel with the gate electrodes 13-6 to 13-10 located in the layer 
including the logic circuit 15/16/17 in chip 6-2; and Feil: [0084], [0087] and [0098]: transistor 33 includes a through via, [0087]) operable to selectively control the flow of data from the second semiconductor chip to the third semiconductor chip (Koyanagi: [0063], [0069], [0071] and [0073]: the second semiconductor chip 6-2; the wiring region 12 is a region where metal wiring lines such as a bit line are arranged, and terminals 13- 1 to 13-5 that can be electrically connected to other chips; selective control of flow performed by selection circuit 17, [0067] and [0070]-[0072]) and having plural second through-silicon vias to convey control signals to the third semiconductor chip (Koyanagi: [0069]-[0077]: signals are transmitted to the third semiconductor chip 6-3 by means of through-silicon vias V1 to V4, 18-1 to 18-3 in second chip 6-2).
Regarding claim 3: Koyanagi, Kim and Feil teach the claim limitation of the semiconductor chip stack of claim 2, on which this claim depends,
Koyanagi as modified by Feil teaches that the first through-silicon transistors and the second through-silicon transistors comprises through-silicon field effect transistors (Koyanagi: [0063], [0065]: the first through- silicon transistors and the second through-silicon transistors comprise through-silicon field effect transistors, [0085]); (Feil: [0084], [0087] and [0098]: transistor 33 includes a through via, [0087]).
Regarding claim 4: Koyanagi, Kim and Feil teach the claim limitation of the semiconductor chip stack of claim 1, on which this claim depends,
Koyanagi as modified by Feil teaches that the first semiconductor chip comprises a switching control logic block operable to deliver transistor on or off signals to the first through-silicon field effect transistors and the second through-silicon field effect transistors (Koyanagi: [0070], [0086], [0089] and [0130]: selection circuit 17 and circuit
16/15 control the switching on or off of transistors in the semiconductor layer transistors;
selection circuit 17 is the switching control logic block; and Feil: [0084], [0087] and [0098]: transistor 33 includes a through via, [0087]).
Regarding claim 22: Koyanagi, Kim and Feil teach the claim limitation of the semiconductor chip stack of claim 1, on which this claim depends,
Koyanagi as modified by Feil and Kim teaches that the first programmable elements being programmable to selectively not pass transistor on or off signals to the plural first through-silicon transistors and the second programmable elements being programmable to selectively not pass transistor on or off signals to the plural second through-silicon transistors (Kim: [0061]-[0062]: the programming part is a method of operating the programmable device).
Applicant is reminded that when a product structure is recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent; MPEP 2112.01 ( I).    
Regarding claim 23: Koyanagi, Kim and Feil teach the claim limitation of the semiconductor chip stack of claim 4, on which this claim depends. 
Koyanagi as modified by Feil teaches that the first programmable elements include a first plurality of programmable elements that are programmable to pass transistor on or off signals and a second plurality of programmable elements that are programmable to not pass transistor on or off signals, the switching control logic block being operable to selectively transmit transistor on or off signals through the first plurality of programmable elements but not through the second plurality of programmable elements (Kim: [0061]-[0062]: programmable element includes 308-8 and 308-2, which includes transistors as shown in Fig. 3).
Note that the programming part is a method of operating the programmable device.
Applicant is reminded that when a product structure is recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent; MPEP 2112.01 ( I).    

Alternative interpretation: should the “through-silicon transistor” means a via through the transistor, the rejection below is in order; otherwise, Koyanagi teaches this limitation.
Regarding independent claim 15: Koyanagi teaches (e.g., Figs. 3-12) a method of manufacturing, comprising: 
stacking a first semiconductor chip ([0063]: 6-2) on a second semiconductor chip ([0063]: 6-1); and
wherein the second semiconductor chip (6-1) includes a first logic layer ([0067]: layer 12 includes logic circuit elements 15/16/17) and a first semiconductor layer ([0065] and [0067]: layer 11 is a first semiconductor layer) on the first logic layer,
the first semiconductor layer having plural first through-silicon transistors ([0065] and [0069]: V-1, V-2, V-3 and V-4 are through vias going through semiconductor layer 11 and semiconductor layer 11 includes transistors having source/drain and channel with the gate electrodes 13-6 to 13-10 located in the layer including the logic circuit 15/16/17) operable to selectively control the transmission of data from the second semiconductor chip to the first semiconductor chip ([0063], [0069], [0071] and [0073]: the first semiconductor chip 6-1; the wiring region 12 is a region where metal wiring lines such as a bit line are arranged, and terminals 13-1 to 13-5 that can be electrically connected to other chips) and having plural first through-silicon vias to convey control signals to the first semiconductor chip ([0069]-[0077]: signals are transmitted from first chip to second chip by means of through-silicon vias V1 to V4, 18-1 to 18-3).
Koyanagi does not expressly teach that the first logic layer has first programmable elements connected between a switching control block and the plural first through-silicon transistors with the first programmable elements being programmable to selectively pass transistor on or off signals to the plural first through-silicon transistors. 
However, in a product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent MPEP 2112.01.
Furthermore, Kim teaches (e.g., Fig. 3) a semiconductor chip stack, comprising: a first logic layer ([0052]-[0054] and [0061]-[0062]: logic layer is the layer including the logic elements as shown in Fig. 1, logic layer 110 includes logic elements multiplexers, [0053]), the first logic layer having first programmable elements ([0052]-[0054] and [0061]-[0062]: logic layer is the layer including the logic elements as shown in Fig. 1, logic layer 110 includes logic elements multiplexers, [0053]) connected between a switching control block ([0054]: 114) and a plural first through-silicon transistors ([0057]: 304-2) with the first programmable elements being programmable to selectively pass transistor on or off signals to the plural first through-silicon transistors being programmable to selectively pass transistor on or off signals to the plural first through-silicon transistors ([0053]-[0055] and [0060]-[0062]).
In a product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent MPEP 2112.01.
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Koyanagi, the first logic layer has first programmable elements connected between a switching control block and the plural first through-silicon transistors with the first programmable elements being programmable to selectively pass transistor on or off signals to the plural first through-silicon transistors, as taught by Kim, for the benefit of selectively controlling signal transmission through the integrated circuit and reduce the possibility of signal interference throughout the device.
Moreover, Feil teaches (e.g., Figs. 1-2) a semiconductor chip comprising a transistor ([0042]), Feil further teaches through-silicon transistors ([0084], [0087] and [0098]: transistor 33 includes a through via, [0087]).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Koyanagi, the through-silicon transistor as taught by Feil, for the benefit of reducing the wiring length form the source/drain electrodes and thus increasing signal speed and device performance.
Kim teaches (e.g., Fig. 3) a semiconductor chip stack, comprising: a first logic layer ([0061]-[0062]: transmission gates 304 are programmed with a control signal 312 by controller 114 functioning as a logic layer),
the first logic layer having first programmable elements being programmable to selectively pass transistor on or off signals to the plural first through-silicon transistors ([0060]-[0062]: transmission gates are formed of transistors that selectively pass on or off signals; the transmission gates are connected to through-silicon 104-1 to 104-4).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Koyanagi, the first logic layer having first programmable elements being programmable to selectively pass transistor on or off signals to the plural first through-silicon transistors, as taught by Kim, for the benefit of selectively controlling signal transmission through the integrated circuit and reduce the possibility of signal interference throughout the device.
Regarding claim 16: Koyanagi, Kim and Feil teach the claim limitation of the method of claim 15, on which this claim depends,
comprising a stacking third semiconductor chip (Koyanagi: [0073]: 6-3) on the first semiconductor chip, 
the first semiconductor chip includes a second logic layer (Koyanagi: [0067]: layer 12 in chip 6-2 includes logic circuit elements 15/16/17) and a second semiconductor layer (Koyanagi: [0065] and [0067]: second semiconductor layer 11 in chip 6-2) on the second logic layer,
the second semiconductor layer having plural second through-silicon transistors (Koyanagi: [0065] and [0069]: V-1, V-2, V-3 and V-4 are second through vias going through semiconductor layer 11 and semiconductor layer 11 includes transistors having source/drain and channel with the gate electrodes 13-6 to 13-10 located in the layer including the logic circuit 15/16/17 in chip 6-2; and Feil: [0084], [0087] and [0098]: transistor 33 includes a through via, [0087]) operable to selectively control the flow of data from the first semiconductor chip to the third semiconductor chip (Koyanagi: [0063], [0069], [0071] and [0073]: the second semiconductor chip 6-2; the wiring region 12 is a region where metal wiring lines such as a bit line are arranged, and terminals 13-1 to 13-5 that can be electrically connected to other chips; selective control of flow performed by selection circuit 17, [0067] and [0070]-[0072]) and having plural second through-silicon vias to convey control signals to the third semiconductor chip (Koyanagi: [0069]-[0077]: signals are transmitted to the third semiconductor chip 6-3 by means of through-silicon vias V1 to V4, 18-1 to 18-3 in second chip 6-2). 
Regarding claim 17: Koyanagi, Kim and Feil teach the claim limitation of the method of claim 15, on which this claim depends,
Koyanagi as modified by Feil teaches that the first through-silicon transistors and the second through-silicon transistors comprise through-silicon field effect transistors (Koyanagi: [0063], [0065]: the first through-silicon transistors and the second through-silicon transistors comprise through-silicon field effect transistors, [0085]).
(Feil: [0084], [0087] and [0098]: transistor 33 includes a through via, [0087]).
 Regarding claim 18: Koyanagi, Kim and Feil teach the claim limitation of the method of claim 15, on which this claim depends,
wherein the second semiconductor chip comprises a switching control logic block (Koyanagi: [0067] and [0070]-[0072]: switching control logic box 17 and circuit 16/15) operable to deliver transistor on or off signals to the first through-silicon field effect transistors and the second through-silicon field effect transistors (Koyanagi: [0069]-[0077]: signals are transmitted from the second chip to the first chip by means of through-silicon vias V1 to V4, 18-1 to 18-3; the switching control 17 and circuit 16/15 perform the switching selection and deliver transistor on or off signals [0067] and [0070]-[0072]).

Claim 1 teaches all the limitations of claim 7, except the limitation “the first semiconductor chip includes an encryption circuit operable to encrypt the data”.
Claims 7-9, 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Koyanagi (US 2014/0062587 A1) in view of Kim (US 2011/0309519 A1), Feil et al. (US 2019/0267362 A1) and  Ware et al. (US 2014/0173238 A1).
Regarding independent claim 7: Koyanagi teaches (e.g., Figs. 3-12) an apparatus, comprising: 
a first semiconductor chip ([0063]: 6-1) operable to have a second semiconductor chip ([0063]: 6-2) stacked thereon; 
the first semiconductor chip (6-1) includes a first logic layer ([0067]: layer 12 includes logic circuit elements 15/16/17) and a first semiconductor layer ([0065] and [0067]: layer 11 is a first semiconductor layer) on the first logic layer, 
the first semiconductor layer having plural first through-silicon transistors ([0065] and [0069]: V-1, V-2, V-3 and V-4 are through vias going through semiconductor layer 11 and semiconductor layer 11 includes transistors having source/drain and channel with the gate electrodes 13-6 to 13-10 located in the layer including the logic circuit 15/16/17) operable to selectively control the transmission of data from the first semiconductor chip to the second semiconductor chip ([0063], [0069], [0071] and [0073]: the first semiconductor chip 6-1; the wiring region 12 is a region where metal wiring lines such as a bit line are arranged, and terminals 13-1 to 13-5 that can be electrically connected to other chips) and having plural first through-silicon vias to convey control signals to the second semiconductor chip ([0069]-[0077]: signals are transmitted from first chip to second chip by means of through-silicon vias V1 to V4, 18-1 to 18-3).
Koyanagi does not expressly teach that the first logic layer having first programmable elements connected between a switching control block and the plural first through-silicon transistors with the first programmable elements being programmable to selectively pass transistor on or off signals to the plural first through-silicon transistors,
the first semiconductor chip includes an encryption circuit operable to encrypt the data. 
However, in a product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent MPEP 2112.01.
Furthermore, Kim teaches (e.g., Fig. 3) a semiconductor chip stack, comprising: a first logic layer ([0052]-[0054] and [0061]-[0062]: logic layer is the layer including the logic elements as shown in Fig. 1, logic layer 110 includes logic elements multiplexers, [0053]), the first logic layer having first programmable elements ([0052]-[0054] and [0061]-[0062]: logic layer is the layer including the logic elements as shown in Fig. 1, logic layer 110 includes logic elements multiplexers, [0053]) connected between a switching control block ([0054]: 114) and a plural first through-silicon transistors ([0057]: 304-2) with the first programmable elements being programmable to selectively pass transistor on or off signals to the plural first through-silicon transistors being programmable to selectively pass transistor on or off signals to the plural first through-silicon transistors ([0053]-[0055] and [0060]-[0062]).
In a product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent MPEP 2112.01.
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Koyanagi, the first logic layer having first programmable elements connected between a switching control block and the plural first through-silicon transistors with the first programmable elements being programmable to selectively pass transistor on or off signals to the plural first through-silicon transistors, as taught by Kim, for the benefit of selectively controlling signal transmission through the integrated circuit and reduce the possibility of signal interference throughout the device.
Moreover, Feil teaches (e.g., Figs. 1-2) a semiconductor chip comprising a transistor ([0042]), Feil further teaches through-silicon transistors ([0084], [0087] and [0098]: transistor 33 includes a through via, [0087]).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Koyanagi, the through-silicon transistor as taught by Feil, for the benefit of reducing the wiring length form the source/drain electrodes and thus increasing signal speed and device performance.
Ware teaches (e.g., Fig. 20) an apparatus comprising a plurality of through-silicon-vias (TSV) ([0101]) and semiconductor chip ([0101]: semiconductor stacked chip 2010/2015), Ware further teaches that the semiconductor chip includes an encryption circuit operable to encrypt the data ([0101]: encryption circuit 2015).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Koyanagi as modified by Feil, the semiconductor chip including an encryption circuit operable to encrypt the data, as taught by Ware, for the benefit of protecting data integrity and data hacking and modification.
Kim teaches (e.g., Fig. 3) a semiconductor chip stack, comprising: a first logic layer ([0061]-[0062]: transmission gates 304 are programmed with a control signal 312 by controller 114 functioning as a logic layer),
the first logic layer having first programmable elements being programmable to selectively pass transistor on or off signals to the plural first through-silicon transistors ([0060]-[0062]: transmission gates are formed of transistors that selectively pass on or off signals; the transmission gates are connected to through-silicon 104-1 to 104-4).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Koyanagi, the first logic layer having first programmable elements being programmable to selectively pass transistor on or off signals to the plural first through-silicon transistors, as taught by Kim, for the benefit of selectively controlling signal transmission through the integrated circuit and reduce the possibility of signal interference throughout the device.
 Regarding claim 8: Koyanagi, Kim, Feil, and Ware  teach the claim limitation of the  apparatus of claim 7, on which this claim depends, 
wherein the first through-silicon transistors comprise through-silicon field effect transistors (Feil: [0084], [0087] and [0098]: transistor 33 includes a through via, [0087]).
Regarding claim 9: Koyanagi, Kim, Feil, and Ware teach the claim limitation of the  apparatus of claim 8, on which this claim depends, 
wherein the first semiconductor chip comprises a switching control logic block operable to deliver transistor on or off signals to the first through-silicon field effect transistors and the second semiconductor chip (Koyanagi: [0070],  [0086], [0089] and [0130]: selection circuit 17 control the switching on or off of transistors in the semiconductor layer transistors; selection circuit 17 is the switching control logic block). 
Regarding claim 11: Koyanagi, Kim, Feil, and Ware teach the claim limitation of the  apparatus of claim 7, on which this claim depends, comprising 
the second semiconductor chip (Koyanagi: [0063]: 6-2) stacked on the first semiconductor chip (Koyanagi: 6-1). 
Regarding claim 21: Koyanagi, Kim and Feil teach the claim limitation of the method of claim 15, on which this claim depends,
Koyanagi as modified by Feil does not expressly teach that the second semiconductor chip comprises an encryption circuit operable to encrypt the data.
Ware teaches (e.g., Fig. 20) a method comprising forming a plurality of through-silicon-vias (TSV) ([0101]) and semiconductor chip ([0101]: semiconductor stacked chip 2010/2015), Ware further teaches that the semiconductor chip includes an encryption circuit operable to encrypt the data ([0101]: encryption circuit 2015).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Koyanagi as modified by Feil, the semiconductor chip including an encryption circuit operable to encrypt the data, as taught by Ware, for the benefit of protecting data integrity and data hacking and modification.

Allowable Subject Matter
Claims 5-6, 10 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor chip stack comprising:
“plural second programmable elements connected between the switching control logic block and the first through-silicon vias, the first programmable elements being programmable to selectively pass or not pass the transistor on or off signals to the first through-silicon field effect transistors, 
the second programmable elements being programmable to selectively pass or not pass the transistor on or off signals to the second through-silicon field effect transistors”. 

Claim 6 depends from claim 5, and therefore, is allowable for the same reason as claim 1.

Regarding claim 10: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor chip stack comprising:
 “plural second programmable elements connected between the switching control logic block and the first through-silicon vias, the first programmable elements being programmable to selectively pass or not pass the transistor on or off signals to the first through-silicon field effect transistors, the second programmable elements being programmable to selectively pass or not pass the transistor on or off signals to the second through-silicon vias”.
 Regarding claim 19: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a method of manufacturing comprising: 
“plural second programmable elements connected between the switching control logic block and the first through-silicon vias, the first programmable elements being programmable to selectively pass or not pass the transistor on or off signals to the first through-silicon field effect transistors, the second programmable elements being programmable to selectively pass or not pass the transistor on or off signals to the second through-silicon field effect transistors”. 
Claim 20 depends on claim 19, and therefore, is allowable for the same reason as claim 19.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 15-23 have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument or for the newly introduced limitation or change in claim scope.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schreiber (US 20190332561 A1) teaches (e.g., Fig. 4) a semiconductor chip stack comprising a second semiconductor chip stacked on the first semiconductor chip ([0035]), a plural of first through-silicon ([0036]) with logic elements (Fig. 4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606. The examiner can normally be reached M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826